Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Amendment
The amendments filed June 17, 2022 have been entered. Accordingly, claims 1-20 are currently pending. The Examiner acknowledges the amendments of claims 1 and 17. The previous claim objections and 112 rejections have been withdrawn due to applicant’s amendments and cancelled claims. The previous 102 and 103 have been modified due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear. The preamble recites “a removable attachment assembly for a ninety degree drill assembly” with the ninety degree drill assembly only functionally recited, thus indicating that the claims are directed to the subcombination of a removable attachment assembly. However, lines 5 and 9 positively recites the ninety degree drill assembly, as an element of the invention, e.g. “a housing and a ninety degree offset housing portion of the ninety degree drill assembly” thus indicating that the claims are directed to the combination of the removable attachment assembly and the ninety degree drill assembly. As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a removable attachment assembly and a ninety degree drill assembly) or subcombination (a removable attachment assembly) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the subcombination, the removable attachment assembly.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 4,136,579).
Regarding claim 1, Robinson discloses: a removable attachment assembly (Figures 1-6 element 10) for a ninety degree drill assembly (element 14), comprising: 
a base member (elements 18/20); 
a securement assembly (element 40) secured to the base member for releasably securing the base member to a housing of the ninety degree drill assembly (Giving that the prior art meets the structural limitation of the removable attachment assembly and the structural requirement of the ninety degree drill assembly is not required, the prior art assembly is capable of performing the intended use of being utilized with the ninety degree drill assembly); and 
a cushion member (element 54), such that, with the cushion member secured to the base member and the base member secured to the housing, at least a portion of the base and at least a portion of the cushion member are in an overlying relationship with a ninety degree offset housing of the ninety degree drill assembly and at least the portion of the base and at least the portion of the cushion member are aligned with the ninety degree offset housing portion  (Giving that the prior art meets the structural limitation of the removable attachment assembly and the structural requirement of the ninety degree drill assembly is not required, the prior art assembly is capable of performing the intended use of being utilized with the ninety degree drill assembly).
However, Robinson does not explicitly disclose that his cushion member is releasably securable to the base member.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson wherein the cushion member is releasably securable to the base member, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to have a removable attachment assembly with a cushion member is releasably securable to the base member in order to allow the user to interchange the parts from one another which allows the user to replace damaged parts instead of having to replace the whole device. (See MPEP 2144.04 (V)(D))
Regarding claim 2, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member defines a concave surface (Detail A) which faces in a direction away (Detail B) from the cushion member and which extends in a direction along a length of the base member (see annotated figure below showing a portion of the concave surface (Detail A) facing away (Detail B) from the cushion member (element 54) and extending in a direction along a length of a portion of the base member (element 18/20)).

    PNG
    media_image1.png
    472
    838
    media_image1.png
    Greyscale

Regarding claim 3, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member defines a first opening (see Detail A opening that allows element 22 to go through element 20/26) positioned on a first side of the base member (see annotated figure below) and a second opening (see Detail B opening that allows element 22 to go through element 20/26) positioned on an opposing second side of the base member (see annotated figure below).

    PNG
    media_image2.png
    992
    672
    media_image2.png
    Greyscale


Regarding claim 4, Robinson modified discloses: the removable attachment assembly of claim 3, wherein the base member defines a slot  (Detail C) which extends through the base member from the first opening to the second opening such that the slot is accessible from the first opening and from the second opening (see annotated figure below showing the slot (Detail C) extending through a portion of the base (element 20) from the first and second opening (see Details A/B opening that allows element 22 to go through element 20/26), thus being accessible from the openings). 

    PNG
    media_image3.png
    992
    672
    media_image3.png
    Greyscale

Regarding claim 5, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member further defines a first wall portion (Detail A) and a second wall portion (Detail B) which are spaced apart from one another (see annotated figure below showing the wall portion spaced from each other), wherein: the first wall portion and the second wall portion each extend in a direction away from the cushion member (see annotated figure below specifically the side view of the device where the figure shows a wall portion extending in a direction away (Detail C) from element 54); and the first wall portion and the second wall portion each extend in a direction along a length of the base member (see annotated figure below).

    PNG
    media_image4.png
    475
    856
    media_image4.png
    Greyscale

Regarding claim 6, Robinson modified discloses: the removable attachment assembly of claim 5, further including a third wall portion (element 26) which connects together the first and second wall portions (see annotated figure above showing a portion of element 26 connecting the first and second wall portions (Detail A/B)).
Regarding claim 7, Robinson modified discloses all the elements as claimed in claim 1 but appears to be silent wherein the third wall portion extends in a curvilinear direction.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third wall portion extends in a curvilinear direction, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to have a third wall portion extends in a curvilinear direction in order to have a curved wall portion in order to remove sharp corners that can damage the device or user during operations. (See MPEP 2144.04)
Regarding claim 8, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the securement assembly comprises a first arm member (element 44) and a second arm member (element 46) which extend in a direction away from the cushion member (see annotated figure below showing a portion of elements 44/46 extending in a direction away (Detail C) from the cushion member (element 54)).

    PNG
    media_image4.png
    475
    856
    media_image4.png
    Greyscale


Regarding claim 9, Robinson modified discloses: the removable attachment assembly of claim 8, wherein the first arm member has a first curvilinear configuration (see annotated figure above showing element 44 having a curvilinear configuration) and the second arm member has a second curvilinear configuration (see annotated figure above showing element 46 having a curvilinear configuration).
Regarding claim 10, Robinson modified discloses all the elements as claimed in claims 1 and 8-9 but appears to be silent wherein the removable attachment assembly of claim 9, wherein the first arm member and the second arm member are each constructed of one of a thermoplastic, thermoset or metal material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the first arm member and the second arm member are each constructed of one of a thermoplastic, thermoset or metal material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to have the arms constructed of one of the materials in order to be strong and durable thus capable of structurally withstanding forces from a user and/or a drill assembly while the user operates the drill assembly. (See MPEP 2144.07)
Regarding claim 11, Robinson modified discloses: the removable attachment assembly of claim 10, wherein a first free end (Detail A) of the first arm member a second free end (Detail B) of the second arm member are positioned spaced apart a first distance (see annotated figure below showing the ends spaced apart at a first distance).

    PNG
    media_image5.png
    475
    865
    media_image5.png
    Greyscale

Regarding claim 12, Robinson modified discloses: the removable attachment assembly of claim 11, with insertion of the housing between the first arm member and the second arm member, the first free end and second free end are spaced apart a second distance, which is a greater distance than the first distance (see figure 4 and giving that the drill is now in between the arms (elements 44/46), the arms would expand in order to accommodate the size of the drill thus having a second distance greater than the first distance), and the first and second arm members exert a compressive force onto the housing (see col. 2, ll. 53-60 where the prior art states that elements 44/49 are used in order to clamp, thus providing a compressive force onto the housing) providing an interference fit between the housing and the first and second arm members (The applicant is claiming a product-by-process limitation (interference fit) which does not have patentable weight (See MPEP 2113)).
Regarding claim 15, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the cushion member comprises: a first width dimension (Detail A) of the cushion member and a second width dimension (Detail A) of the cushion member which each extend in a transverse direction relative to a length of the cushion member (see annotated figure below showing the widths (Details A/B) extending in a transverse direction relative to a length of the cushion member) and are spaced apart along the length of the cushion member from one another (see annotated figure below showing the widths (Detail A/B) spaced apart); and a third width dimension (Detail C) of the cushion member extends in the transverse direction relative to the length of the cushion member (see annotated figure below showing the third width (Details C) extending in a transverse direction relative to a length of the cushion member) and is positioned spaced apart from and in between the first width dimension of the cushion member and the second width dimension of the cushion member (see annotated figure below showing the third width (Detail C) spaced apart and in between widths (Detail A/B)).

    PNG
    media_image6.png
    974
    541
    media_image6.png
    Greyscale


However, Robinson appears to be silent wherein the third width dimension is less than each of the first and second width dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third width dimension is less than each of the first and second width dimensions, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a plurality of different sizes cushion member dimensions in order to have different points of contact and accommodate different hand sizes, thus enhancing the grip ability of the device. 
Regarding claim 16, Robinson modified discloses all the elements as claimed in claim 1 but appears to be silent wherein the cushion member is constructed of a thermoplastic polyurethane material.
Dineen teaches it was known in the art to have a tool (element 10) having a removable cushion member (see figure 4 element 30) that is constructed of a thermoplastic polyurethane material (the cushion member (element 30) comprises of element 42 which is made of “polyurethane” (see col. 3, ll. 60-67)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson with the teachings of Dineen to provide wherein the cushion member is constructed of a thermoplastic polyurethane material. Doing so provides the user with degrees of comfort during operations as disclosed by Dineen (see col. 3, ll. 59-67 and 4, ll. 1-7).
Allowable Subject Matter
Claims 13-14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 recites limitations related to the removable attachment assembly and specifically herein: the base member includes a projection which extends in a direction away from the securement assembly; the projection defines a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within cushion member and defines a second recess within the first recess for receiving the first tab within second recess and receiving second tab within second recess with positioning the projection within the first recess, wherein with first tab positioned within the second recess and second tab positioned within the second recess, an interference fit is created between the first tab and the second recess and between the second tab and the second recess.
The teaching of Robinson discloses removable attachment assembly having a base with projections that extends in a direction away from the securement assembly and an elongated leverage member (element 52) that attaches the cushion member onto the base members. However, the base projection does not define a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within cushion member and defines a second recess within the first recess for receiving the first tab within second recess and receiving second tab within second recess with positioning the projection within the first recess, wherein with first tab positioned within the second recess and second tab positioned within the second recess, an interference fit is created between the first tab and the second recess and between the second tab and the second recess.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 17-20 recite limitations related to a method for installing a removable attachment assembly to a ninety degree drilling assembly comprising the steps of, specifically at least a portion of the base and at least a portion of the cushion member are in an overlying relationship with a ninety degree offset housing portion of the ninety degree drill assembly and at least the portion of the base and at least the portion of the cushion member are aligned with the ninety degree offset housing portion.
The teaching of Robinson discloses removable attachment assembly having a base with projections that extends in a direction away from the securement assembly and an elongated leverage member (element 52) that attaches the cushion member onto the base members. However, the cushion member is in an offset orientation is not in aligned with the ninety degree offset housing portion.
The teaching of Crawford (US Pub. No. 2010/0018355) discloses a removable attachment (see figures 18-21 element 620) comprising a base member (element 670) with a securement assembly (element 624) with tabs that interact with a ratchet head (element 30), and wherein the base member comprises dovetail sides (element 672) utilized to attached an attachment feature (element 680). However, the prior art does not disclose a cushion member, at least a portion of the base and at least a portion of the cushion member are in an overlying relationship with a ninety degree offset housing portion of the ninety degree drill assembly and at least the portion of the base and at least the portion of the cushion member are aligned with the ninety degree offset housing portion.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered and acknowledge and have been addressed with the new rejection as stated above. Applicant’s arguments, see pages 6-7, filed 05/23/2022, with respect to claim 17 have been fully considered and are persuasive.  The previous rejection has been withdrawn due to newly presented amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/07/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723